277 S.W.3d 848 (2009)
STATE of Missouri, Respondent,
v.
Edward T. DUNN, Appellant.
No. ED 90930.
Missouri Court of Appeals, Eastern District, Division Two.
March 3, 2009.
Matthew Ward, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., John Winston Grantham, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Edward T. Dunn, appeals from the judgment entered after the court found him guilty of driving while intoxicated and driving while revoked. On appeal, defendant argues that the State failed to prove beyond a reasonable doubt that he was guilty of driving while intoxicated.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. We affirm the judgment. Rule 30.25(b).